Exhibit 10.1

 

Schedule Required by Instruction 2 to Item 601

of Regulation S-K

 

Name of Executive Officer

Signing Waiver Letter

 

Leonard Shaykin

Gordon Link

Kai P. Larson

 

Tapestry Pharmaceuticals, Inc

4840 Pearl East Circle, Suite 300W

Boulder, CO 80301

 

Re:  Employment Agreement dated October 1, 2001 (the “Employment Agreement”)

 

Gentlemen:

 

I refer you to paragraph 6(f) of the Employment Agreement and to the waiver
letter signed by me with respect to the Employment Agreement on February 24,
2006 (the “Waiver Letter”).  Capitalized terms not defined in this letter have
the meanings given them in that Employment Agreement.

 

The undersigned Executive hereby waives any right to assert that he has Good
Reason to resign from employment with the Company if the Company fails to comply
with Section 6(f)(ii) of the Employment Agreement.  This waiver applies solely
with respect to any Change of Control that may be deemed to have occurred as a
result of the acquisition of beneficial ownership of securities of the Company
by certain investors in connection with a placement of common stock and warrants
by the Company with those investors pursuant to a Purchase Agreement with the
Company dated February 2, 2006.  This waiver supersedes and replaces in its
entirety the waiver given in the Waiver Letter.

 

Very truly yours,

 

[Executive Officer]

 

 

--------------------------------------------------------------------------------